Citation Nr: 9908215	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-03 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had approximately 20 years of active service, 
including verified active service from October 1960 to 
September 1963 and April 1980 to July 1982.  

The appeal arises from a rating decision dated in October 
1994 in which the Regional Office (RO) granted service 
connection for hearing loss and assigned a noncompensable 
rating for that disability, effective in July 1994.  The 
veteran subsequently perfected an appeal of that decision, 
disagreeing with the evaluation assigned for his hearing loss 
disability; and the Board of Veterans' Appeals (Board) 
remanded the case in June 1997.  


REMAND

In his Department of Veterans Affairs (VA) Form 9 (Appeal to 
Board of Veterans' Appeals) received in January 1995, the 
veteran indicated that he wished to appear at a hearing 
before a member of the Board.  In addition to marking the box 
on the form for a hearing before the Board at the RO, the 
veteran also typed in "I wish to appear before a hearing 
officer at the VARO Montgomery, Alabama."  A RO hearing was 
subsequently scheduled, and it appears that the veteran 
failed to report for said hearing.  However, it does not 
appear that the veteran was scheduled for a hearing before a 
member of the Board at the RO, as he requested.  

While the Board regrets the delay involved in remanding this 
case, in order to ensure due process and in order for a 
decision by the Board to withstand scrutiny by the U.S. Court 
of Appeals for Veterans Claims (Court) (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), the 
case is REMANDED to the RO for the following action: 

The RO should undertake all necessary 
action to properly schedule the veteran 
for a hearing before a member of the 
Board at the RO.


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


